01-15-01037-CR

                                    CHRIS DANIEL
fSl       $                    HARRIS COUNTY DISTRICT CLERK
          3
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
December 4, 2015                                                           HOUSTON, TEXAS
                                                                       12/7/2015 11:34:18 AM
HONORABLE RUBEN GUERRERO                                               CHRISTOPHER A. PRINE
174™ DISTRICT COUT                                                              Clerk
HARRIS COUNTY
HOUSTON, TX

Defendant’s Name: JAMES KIRK EDMONDSON

Cause No: 1390554

Court:   174™ DISTRICT COURT
Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 12/02/15
Sentence Imposed Date: 11/12/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED




Sincerely,




Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

      B.J. ORSACK (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.



                                                                            RECORDER’S MEMORANDUM
                                                                            This instrument is of poor quality
                                                                                  at the time of imaging
                    1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                      Cause No.      37 & J~-S */                        F Chris '& M
                                                                                                           I LDaniel
•   r
                                                                                                           District Clerk
                                                      THE STATE OF TEXAS
                                                                  v.                                      DEC 0 2 2015
                                                                    A/K/A7
                                                                                                 Tims:.    Harris County, Texas


                         [79*'             District Court / County Criminal Court at Law No.                    Deputy


                                                       Harris County, Texas


                                                       NOTICE OF APPEAL

        TO THE HONORABLE JUDGE OF SAID COURT:

        On                               (date), the defendant in the above numbered and styled cause gives
        NOTICE APPEAL of his conviction.
              OF

        The undersigned attorney (check appropriate box):
            )£ MOVES to withdraw.
                 ADVISES the court that he will CONTINUE to represent the defendant on appeal.

                    -
                 \ Z Z- -         >-OLS
        Date


        Defendant (Printed name)
                                                                    Attorney (Signature)

                                                                          'R-i'D
                                                                    Attorney (Printed name)

                                                                    State Bar Number
                                                                                                   — )




                                                                                                                             1 7&oc
                                                                    Address

                                                                    Telephone Number
        The defendant (check all that apply):
            CTÿREPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
                appellate counsel to represent him.
                ASKS the Court to ORDER that a free record be provided to him.
            ifÿASKS the court to SÿBAIL.
                AccpfHjngly,         flant ASKS the Court to conduct a hearing, make findings, and enter an Order
        Granting the refluÿstt?    fief.


        Defend auri(Signature)                                      Defendant’s Printed name

        SW3l*N TO AND SUBSCRIBED BEFORE ME ON
        By Deputy District Clerk of Harris County, Texas




                                                            Page 1 of 3
                                                         ORDER


           On                             the Court conducted a hearing and FINDS that defendant / appellant

                is NOT   indigent at this time.
                  indigent for the purpose of
                      O'employing counsel
                      Staying for a clerk’s and court reporter’s record.
                      (ÿemploying counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that                                   v
           Counsel’s motion to withdraw   rÿ-
                                                   Cause No.
      Si                                                                                                                   '%s?/
TILE STATE        OF   TEXAS                                                   IN THE ' (    1   DISTRICT COURT

v.                                                                             COUNTY CRIMINAL COURT AT LAW NO.
              ZJAÿS,U/v/              Defendant                                HARRIS COUNTY, TEXAS

           TRIAL COURT'S CERTIFICATION                            OF   DEFENDANT’S RIGHT                    OF    APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
              is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     CH       is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
              is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I      the defendant has waived the right of appeal.

                                                                           l
                                                                                   (s'
                                                                                   A                             0£C 02 2015
                                                                          Date Signed                  Tim®-.     Hÿ7iT«ÿTexa3
                                                                                                                        Deputy

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I aj         ititled to do so, it is my duty to inform my appellate attorney, by written
communication, of any c hi         in the address at which I am currently living or any change in my current prison
unit. I understand that       :ause of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in rpfy        isTlÿfiay lose the opportunity to file a pro se petition for discretionary review.

 y
Defendant
                     z                                                    Defendant's Counsel

Marfifig Address:      _                                                 State Bar of Texas ID number:             L'ICK-JIZS
Telephone number:                                                         Mailing Address:                                           VgfflT
Fax number (if any):                                                     Telephone number:                           *1/            c)

                                                                         Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
                                            -
prosecutor and agreed to by the defendant a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).                                                                                         RECORDER’S MEMORANDUM
                                                                                                    This instrument is of poor quality
                                                                                                          at the time of imaging
                                                         nj
                  APPEAL CARD                            \

                           I II - i U
                            "


Court   ,>                                       Cause No.   .
                                                 (2MJSL

                          The State of Texas
                                 Vs
              C     SJAM S Qrÿj
                                 II I \>l\5
Date Notice
Of Appeal:    _(j2~(~i'0j
                  I ZÿJ


Presentation:                         Vol.        Pg,

Judgment:                                         Pg,

Judge Presiding
Court   Reporterxÿfe?,                   c   K
Court Reporter
Court Reporter

Attorne
on Trial

Attorney
on Appeal.

                  Appointed.         Hired


Offense      -3ÿ7 Mr                     Ck U- TZ?
Jury Trial                 Yes      No

Punishment
Assessed     _                           LAJL
              _
Companion Cases
(If Known)

Amount of
Appeal Bond

Appellant
Confined:                 Yes 1/ No

Date Submitted
To Appeal Section             (l-'’                              £
Deputy Clerk